IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILL J. PACE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0106

THE BANK OF NEW YORK,

      Appellee.


_____________________________/

Opinion filed May 3, 2017.

An appeal from the Circuit Court for Duval County.
Thomas Beverly, Judge.

Graham W. Syfert of FL/GA Attorney at Law, Jacksonville, and Alyscha Lauren
Johnson, Jacksonville, for Appellant.

Martin S Awerbach and Michael A. Cohn of Awerbach/Cohn, Clearwater; Nancy
M. Wallace and Ryan D. O'Connor of Ackerman, LLP, Tallahassee; William P.
Heller of Akerman LLP, Fort Lauderdale; Joseph S. Troendle of Akerman Senterfitt,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and WINSOR, JJ., CONCUR.